2 Writ of error granted October 23, 1922.
This is a companion case to cause No. 1319, Thomason v. Hawley,242 S.W. 521, in which an opinion is this day handed down, with this exception: Prior to December 3, 1912. Ham and wife brought a suit against G. J. Thomason to set aside the lease, and upon said date judgment in said suit was rendered against Ham and wife. This Judgment was res adjudicata of all issues as to the original validity of the lease, but is not res adjudicata of the issue of abandonment.
The issue of abandonment was found in favor of appellees, and upon that finding the judgment is affirmed.